USCA11 Case: 21-12868      Date Filed: 08/18/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12868
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JOSE MANUEL VILLA PEREZ,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:20-cr-00083-CEH-JSS-1
                   ____________________
USCA11 Case: 21-12868         Date Filed: 08/18/2022    Page: 2 of 6




2                      Opinion of the Court                 21-12868


Before WILSON, LAGOA, and ANDERSON, Circuit Judges.
PER CURIAM:
        Jose Manuel Villa Perez appeals his convictions and 87-
month concurrent sentences for conspiracy to distribute and pos-
sess with intent to distribute five kilograms or more of cocaine
while aboard a vessel subject to the jurisdiction of the United States
and possession with intent to distribute five kilograms or more of
cocaine while aboard a vessel subject to the jurisdiction of the
United States. On appeal, Perez argues that the district court erred
in determining that it had jurisdiction under the Maritime Drug
Law Enforcement Act (“MDLEA”) without finding a nexus be-
tween the vessel and the United States. He also argues that the
district court clearly erred in not applying a minor-role reduction
because it failed to properly examine his role in the overall scheme.
For the following reasons, we affirm.
                                  I.
       We review a district court’s interpretation and application
of a statute concerning its subject-matter jurisdiction de novo.
United States v. Campbell, 743 F.3d 802, 805 (11th Cir. 2014). Un-
der our prior precedent rule, we are bound to follow a prior bind-
ing precedent unless it is overruled by this Court sitting en banc or
by the Supreme Court. United States v. Vega-Castillo, 540 F.3d
1235, 1236 (11th Cir. 2008).
USCA11 Case: 21-12868         Date Filed: 08/18/2022     Page: 3 of 6




21-12868                Opinion of the Court                         3

       The MDLEA prohibits knowingly or intentionally pos-
sessing a controlled substance with the intent to distribute onboard
any vessel subject to the jurisdiction of the United States. 46 U.S.C.
§ 70503(a). Among other grounds, a vessel is subject to the juris-
diction of the United States if it is without nationality, id.
§ 70502(c)(1)(A), and a vessel without nationality includes a vessel
aboard which the individual in charge fails to make a claim of na-
tionality or registry for that vessel and a vessel aboard which the
claimed nation of registry does not assert that the vessel is of its
nationality, id. § 70502(d)(1)(B)–(C).
       Extraterritorial jurisdiction is not an element of an offense
but a preliminary question of law for the district court to deter-
mine. Campbell, 743 F.3d at 807. We have rejected constitutional
challenges to jurisdiction under the MDLEA based on a lack of
nexus between the offense conduct and the United States. See, e.g.,
United States v. Rendon, 354 F.3d 1320, 1325 & n.3 (11th Cir. 2003)
(collecting cases); see also United States v. Cabezas-Montano,
949 F.3d 567, 587 (11th Cir. 2020) (“The defendants’ MDLEA con-
victions thus do not violate their due process rights even if their
offenses lack a ‘nexus’ to the United States”).
       Here, the district court did not err in finding jurisdiction un-
der the MDLEA without finding a nexus between the vessel and
the United States. Indeed, our controlling precedent provides that
no such nexus is necessary for MDLEA jurisdiction. We therefore
affirm as to this issue.
                                  II.
USCA11 Case: 21-12868        Date Filed: 08/18/2022     Page: 4 of 6




4                      Opinion of the Court                21-12868

        A district court’s denial of a reduction for minor participa-
tion in an offense is reviewed for clear error. United States v. Mo-
ran, 778 F.3d 942, 980 (11th Cir. 2015). Clear error review is defer-
ential, and we will not invalidate a district court’s findings unless
we are left with a “definite and firm conviction” that it committed
a mistake. United States v. Cruickshank, 837 F.3d 1182, 1192 (11th
Cir. 2016) (quoting United States v. Ghertler, 605 F.3d 1256, 1267
(11th Cir. 2010)).
       An offense level is reduced by two levels “[i]f the defendant
was a minor participant” in the offense. U.S.S.G. § 3B1.2(b); see
also id. § 3B1.2 cmt. n.5. (stating that a minor participant is a de-
fendant “who is less culpable than most other participants in the
criminal activity, but whose role could not be described as mini-
mal”). And, if a defendant convicted of an importation offense re-
ceives a minor-role adjustment and has a base offense level of 36
under the Drug Quantity Table in U.S.S.G. § 2D1.1(c), then the of-
fense level is further decreased by 3 levels. Id. § 2D1.1(a)(5). The
sentencing table in Chapter Five of the Sentencings Guidelines
Manual provides that a criminal history category of I, combined
with an offense level of 31, results in a guideline range of 108 to
135 months’ imprisonment. Id. ch. 5, pt. A. A criminal history cat-
egory I, combined with an offense level of 26, results in a guideline
range of 63 to 78 months’ imprisonment. Id.
       If a district court states that it would impose the same sen-
tence regardless of a disputed Sentencing Guidelines issue, then we
will not review the disputed issue if the ultimate sentence would
USCA11 Case: 21-12868         Date Filed: 08/18/2022    Page: 5 of 6




21-12868               Opinion of the Court                         5

still be reasonable under the guideline range that would have re-
sulted if the disputed issue had been resolved in the defendant’s fa-
vor. United States v. Keene, 470 F.3d 1347, 1349 (11th Cir. 2006).
        A district court abuses its discretion and imposes a substan-
tively unreasonable sentence when it (1) fails to consider relevant
factors that were due significant weight, (2) gives significant weight
to an improper or irrelevant factor, or (3) commits a clear error of
judgment by balancing the proper factors unreasonably. United
States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc). The
district court commits a clear error of judgment when it considers
the proper factors but weighs them unreasonably. Id. at 1195. The
proper factors are set out in 18 U.S.C. § 3553(a) and include the na-
ture and circumstances of the offense, the criminal history of the
defendant, the seriousness of the crime, the promotion of respect
for the law, just punishment, adequate deterrence, and protection
of the public.
       We conclude that any error the district court committed in
denying Perez a minor-role reduction was harmless. Indeed, the
court expressly stated that it would have imposed the same 87-
month sentence even if it had granted his request for that reduc-
tion. Furthermore, that sentence would be reasonable even under
the lower Guidelines range with a minor-role reduction. We there-
fore affirm as to this issue.
                               ****
      Accordingly, we affirm Perez’s convictions and sentences.
USCA11 Case: 21-12868   Date Filed: 08/18/2022   Page: 6 of 6




6                 Opinion of the Court              21-12868

     AFFIRMED.